 

Exhibit 10.20

 



SECOND AMENDMENT TO EXCHANGE AND PURCHASE AGREEMENT

 

THIS SECOND AMENDMENT TO EXCHANGE AND PURCHASE AGREEMENT (this “Amendment”),
dated as of November 11, 2014, amends that Exchange and Purchase Agreement dated
February 8, 2012, as amended by that Amendment to Exchange and Purchase
Agreement dated February 18, 2013 (as amended, the “Agreement”), by and among
Cytomedix, Inc., a Delaware corporation (“Parent”), Aldagen, Inc., a Delaware
corporation (the “Company”) and Aldagen Holdings, LLC, a North Carolina limited
liability company (“Selling Equity Holder”). Capitalized terms used in this
Amendment and not defined herein shall have the meanings given such terms in the
Agreement.

 

W I T N E S S E T H:

 

WHEREAS, Article II of the Agreement provides for post-closing consideration to
be issued by the Parent to the Selling Equity Holder based upon certain
Milestones.

 

WHEREAS, the parties have reached an agreement regarding the issuance of the
Post-Closing Parent Stock Consideration and desire to amend the Agreement in
accordance with such agreement.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

 

1. Article II POST-CLOSING CONSIDERATION is hereby amended and restated by
deleting Article II of the Agreement and replacing it in its entirety as
follows:

 

“ARTICLE II

POST-CLOSING CONSIDERATION

 

2.1 Post-Closing Consideration. In full satisfaction of all obligations from the
Parent and the Company to the Selling Stockholder under the Agreement, no later
than ten (10) days from the date hereof Parent shall issue 1,270,000 shares of
Parent Common Stock to the Selling Equity Holder (the “Agreed Post-Closing
Shares”).”

 

2. Section 9.7(a) of the Agreement is hereby amended to provide that the final
two sentences of such paragraph (a) shall be amended and restated in their
entirety as follows:

 

“Grant of Registration Rights. The Selling Stockholder shall have the right to
include, at any time during the twelve (12) months following the date of this
Amendment, the Agreed Post-Closing Shares as part of registration of securities
filed by the Company (other than a registration statement (i) filed in
connection with any employee stock option or other benefit plan pursuant to Form
S-8 or any equivalent form, (ii) for an exchange offer or offering of securities
solely to the Company’s existing shareholders, or (iii) for a dividend
reinvestment plan), in each case on the same terms and conditions as any similar
securities of the Company being registered (other than duration of the
registration rights, which shall be governed solely by this Section) and to
permit the sale or other disposition of such Agreed Post-Closing Shares in
accordance with the intended method(s) of distribution thereof only to the
extent such Agreed Post-Closing Shares have not been previously registered for
resale by the Selling Stockholder or are otherwise able to be resold immediately
without registration under the Securities Act either pursuant to Rule 144 of the
Securities Act or otherwise; provided, however, that, in the case of an
underwritten offering, if, in the written opinion of the Company’s managing
underwriter or underwriters, if any, for such offering, the inclusion of the
Agreed Post-Closing Shares, when added to the securities being registered by the
Company or the selling stockholder(s), will exceed the maximum amount of the
Company’s securities which can be marketed without materially and adversely
affecting the entire offering, then the Company will still be required to
include the Agreed Post-Closing Shares, but may require the Selling Stockholder
to agree, in writing, to delay the sale of all or any portion of the Agreed
Post-Closing Shares for a period of ninety (90) days from the effective date of
the underwritten offering.

 



 

 

 

The Company shall bear all fees and expenses attendant to registering the Agreed
Post-Closing Shares contemplated hereunder. In the event of such a proposed
registration, the Company shall furnish the then Selling Stockholder of
outstanding Agreed Post-Closing Shares with not less than five (5) days written
notice prior to the proposed date of filing of such registration statement. The
holders of the Agreed Post-Closing Shares shall exercise the “piggy-back” rights
provided for herein by giving written notice, within five (5) days of the
receipt of the Company’s notice of its intention to file a registration
statement.”

 

3. Each of the Selling Stockholder and the Parent, for itself and its respective
direct and indirect affiliates, members, officers, directors and managers (the
“Releasing Parties”), for and in consideration of the execution and delivery of
this Agreement and the issuance of the Agreed Post-Closing Shares, does hereby
fully, finally and forever release, acquit and discharge the other party to this
Agreement (as well as its successors and assigns) and each of their directors,
managers, officers, employees, agents, shareholders, members, partners, owners,
attorneys, principals and fiduciaries (the “Released Parties”), from any and all
claims, causes of action, liabilities, obligations, demands, costs and expenses
of every kind and nature whatsoever, whether direct or indirect, absolute or
contingent, liquidated or unliquidated or due or to become due, whether based
upon contract, tort, act, omission, representation, negligence, tortious
interference with contractual relations or any other claim, which the Releasing
Parties even had or now have against the Released Parties as it relates to the
Agreement, the Milestone Event or the issuance of Parent Common Stock to the
Selling Stockholder; provided, however that, for the avoidance of doubt, the
foregoing shall in no way release claims with respect to matters which
specifically survive the Closing pursuant to the express terms of this
Agreement.

 

4. Except as expressly provided in this Amendment, the Agreement is hereby
confirmed and ratified in all respects.

 

5. This Amendment may be executed in counterparts (whether facsimile or
original), each of which shall be deemed to be an original as against the party
whose signature appears thereon, and both of which shall together constitute one
and the same instrument.

 



 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

  CYTOMEDIX, INC.           By: /s/ Martin Rosendale   Name: Martin Rosendale  
Title: Chief Executive Officer           ALDAGEN, INC.           By: /s/ Martin
Rosendale   Name: Martin Rosendale   Title: Chief Executive Officer          
ALDAGEN HOLDINGS, LLC           By: /s/ William Brooke   Name:  William W.
Brooke   Title: Manager

 



 

 